Exhibit 10.16

AMENDED AND RESTATED

DEVELOPMENT MANAGEMENT AGREEMENT

for the

SLS LAS VEGAS

Dated as of April 1, 2011

between

STOCKBRIDGE/SBE HOLDINGS, LLC,

and

SBE LAS VEGAS REDEVELOPMENT I, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1    DEFINITIONS AND INTERPRETATIONS    Section 1.01.  

Definitions and Interpretations

     1    ARTICLE 2    EMPLOYMENT OF MANAGER    Section 2.01.  

Employment of Manager

     7    Section 2.02.  

Services Generally

     7    Section 2.03.  

Standard of Care

     8    ARTICLE 3    MANAGER’S SERVICES    Section 3.01.  

Management Services

     9    Section 3.02.  

Preconstruction Period

     9    Section 3.03.  

Construction Period

     16    Section 3.04.  

Maintenance of Accounts; Disbursement of Funds

     23    Section 3.05.  

Reporting and Record Keeping

     25    Section 3.06.  

Compliance with Laws and Requirements

     28    Section 3.07.  

Additional Services

     28    Section 3.08.  

Limitation on Authority of Manager

     28    Section 3.09.  

Employees and Project Staffing

     29    Section 3.10.  

Limitation of Manager’s Liability

     30    Section 3.11.  

Use Of Affiliates

     31    ARTICLE 4    OWNER’S RESPONSIBILITIES    Section 4.01.  

Scope of Owner Responsibilities

     31    Section 4.02.  

Owner’s Representative

     31    Section 4.03.  

Consent and Cooperation

     32    Section 4.04.  

Conditions to Manager’s Performance

     32    Section 4.05.  

Limitation of Owner’s Liability

     32    ARTICLE 5    FEES AND EXPENSES    Section 5.01.  

Management Fee

     32    Section 5.02.  

Marketing Fee

     33   



--------------------------------------------------------------------------------

         PAGE   Section 5.03.  

No Other Compensation

     33    Section 5.04.  

Fee Acknowledgement and Waiver

     34    ARTICLE 6    INDEMNIFICATION    Section 6.01.  

Indemnification of Manager

     34    Section 6.02.  

Indemnification of Owner Parties

     34    Section 6.03.  

Survival; Defense of Claims

     35    ARTICLE 7    INSURANCE    Section 7.01.  

Owner’s Insurance

     35    Section 7.02.  

Manager’s Insurance

     35    Section 7.03.  

Insurance Requirements

     36    ARTICLE 8    TERM AND TERMINATION    Section 8.01.  

Commencement and Expiration

     36    Section 8.02.  

Owner’s Right to Terminate

     36    Section 8.03.  

Manager’s Right to Terminate

     38    Section 8.04.  

Project Suspension

     38    Section 8.05.  

Management Fees and Marketing Fees Upon Termination

     39    ARTICLE 9    MISCELLANEOUS    Section 9.01.  

Ownership of Information and Materials

     39    Section 9.02.  

Taxes and Contributions

     40    Section 9.03.  

Licenses

     40    Section 9.04.  

Notices

     40    Section 9.05.  

Assignment

     41    Section 9.06.  

Permitted Transfer of Interests

     41    Section 9.07.  

Covenant of Further Assurances

     43    Section 9.08.  

Entire Agreement

     43    Section 9.09.  

Modification

     43    Section 9.10.  

No Waiver

     43    Section 9.11.  

Severability

     43    Section 9.12.  

Time of the Essence

     43    Section 9.13.  

Governing Law

     43    Section 9.14.  

Interpretation

     44    Section 9.15.  

Force Majeure

     44    Section 9.16.  

Third Parties

     44    Section 9.17.  

Successors and Assigns

     44   

 

ii



--------------------------------------------------------------------------------

         PAGE   Section 9.18.  

Compliance with Applicable Laws

     44    Section 9.19.  

Prevailing Party’s Expenses

     44    Section 9.20.  

Jurisdiction And Venue

     45    Section 9.21.  

Waiver of Jury Trial

     45    Section 9.22.  

Counterparts

     46    EXHIBITS      Exhibit A   Legal Description of the Property   
Exhibit B   Project Program    Exhibit C-1   Project Budget    Exhibit C-2  
Project Schedule    Exhibit D   Contractor Insurance Requirements    Exhibit E  
Contractor Completion Evidence    Exhibit F   Items for Inclusion with
Contractors’ Application for Payment    Exhibit G   Manager’s Employees   
SCHEDULES      Schedule I   Project Interior Designer Payments   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

DEVELOPMENT MANAGEMENT AGREEMENT

SLS LAS VEGAS

THIS AMENDED AND RESTATED DEVELOPMENT MANAGEMENT AGREEMENT (this “Agreement”) is
made and entered into as of April 1, 2011 (the “Effective Date”) by and between
STOCKBRIDGE/SBE HOLDINGS, LLC, a Delaware limited liability company (“Owner”),
and SBE LAS VEGAS REDEVELOPMENT I, LLC, a Nevada limited liability company
(“Manager”).

W I T N E S S E T H:

WHEREAS, Owner is the owner of fee simple title to certain real property located
in Clark County, Nevada as more particularly described on Exhibit A (the
“Property”);

WHEREAS, Owner desires, at its sole cost and expense, to redevelop the Property,
including the existing Sahara Hotel & Casino located on the Property (the
“Hotel”);

WHEREAS, Owner desires to retain Manager as development manager to manage the
designing, scheduling, budgeting, permitting, constructing and completing of the
redevelopment of the Property and the Hotel (the “Project”) and Manager desires
to act as such development manager;

WHEREAS, the Owner and Manager entered into that certain Development Management
Agreement dated as of August 1, 2007 (the “Original Development Management
Agreement”) to set forth their respective rights and obligations with respect to
the Project; and

WHEREAS, the Owner and Manager now desire to amend and restate the Original
Development Management Agreement to modify its terms as more particularly set
forth herein;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, Manager and Owner hereby agree as
follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

Section 1.01. Definitions and Interpretations. (a) The following terms, as used
herein, have the following meanings:

“Acquiesce” means the failure to file a petition or motion to vacate or
discharge any order, judgment, or decree providing for the appointment of any
trustee, receiver, conservator, custodian, or liquidator of any party within
thirty (30) days after such appointment.

 

1



--------------------------------------------------------------------------------

“Act of Insolvency” means, with respect to any party, the occurrence of any of
the following: (a) an order for relief shall be entered in respect of such party
under the Federal Bankruptcy Code; (b) such party shall file a voluntary
petition in bankruptcy, be adjudicated as bankrupt or insolvent, or file any
petition or answer seeking any reorganization, debtor rehabilitation,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief for itself under any present or future Applicable Laws relating to
bankruptcy, insolvency, or other relief for debtors, or seek or consent to or
Acquiesce in the appointment of any trustee, receiver, conservator, custodian,
or liquidator of such party or to all, or substantially all, of its property;
(c) there shall be filed against such party any petition seeking any
reorganization, debtor rehabilitation, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under the present or any future
Applicable Laws relating to bankruptcy, insolvency, or other relief for debtors,
or any trustee, receiver, conservator, custodian, or liquidator of such party or
of all or substantially all of its property shall be appointed without the
consent or Acquiescence of such party and such appointment shall remain
unvacated and unstayed for a period of sixty (60) days; (d) such party shall
admit in writing its inability to pay its debts as they mature; (e) such party
is unable to pay its debts as they mature, has liabilities at any time greater
than its assets, or is generally not paying its debts as such debts become due;
or (f) such party shall make an assignment for the benefit of creditors or take
any other similar action for the protection or benefit of creditors.

“Affiliate” means, when used with respect to any Person, any other Person
controlling or controlled by or under common control with such Person. For
purposes of this definition, the term “control”, with respect to any Person,
means possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and shall specifically
be deemed to include any general partner of a partnership and any managing
member of a limited liability company.

“Agreement” is defined in the Preamble.

“Applicable Laws” means all applicable federal, state or local laws, statutes,
codes, ordinances, rules, regulations, orders, judgments, writs, stipulations,
injunctions, decrees, court decisions, rules of common law or findings.

“Approved Contractor Applications” is defined in Section 3.04(b).

 

2



--------------------------------------------------------------------------------

“Anticipated Expenses” is defined in Section 3.04(b).

“Business Day” means a day other than Saturday, Sunday or any other day on which
commercial banks in Nevada are authorized or required to close.

“Cause” is defined in Section 8.02.

“Claim” is defined in Section 6.01.

“Controlled Affiliate” means (a) in the case of Stockbridge, an Affiliate of
Stockbridge Real Estate Partners II, LLC, Stockbridge Real Estate Partners III,
LLC, or a real estate investment fund sponsored by any Affiliate of Stockbridge
Real Estate Partners II, LLC or Stockbridge Real Estate Partners III, LLC,
(b) in the case of Manager, a direct wholly owned subsidiary of Manager, and
(c) in the case of Sam Nazarian, a Person in which Sam Nazarian shall continue
to hold a “controlling interest” as defined in Section 9.06(c).

“Construction Documents” means all plans and specifications, shop drawings,
requested and approved change orders, field changes and other documents related
to the Project generated by design professionals or other Contractors.

“Construction Period” means the period commencing on the date the first Project
Contractor commences construction of the Project until delivery to Owner of all
the completion evidence listed in Exhibit E.

“Contractors” means, collectively, all architects, contractors, subcontractors,
suppliers, design professionals, engineers and consultants for the Project (all
of whom shall be hired solely as independent contractors of Owner), including
the Project Architect, Project Contractor and Project Interior Designer.

“Debt Service” means debt service (including principal, interest, points, fees
and other charges) and other amounts payable with respect to any construction or
other financing obtained by Owner in connection with the Project.

“Development Costs” shall mean the hard construction costs, FF&E costs, OS&E
costs, tax, freight installation and storage costs, general contractor fees,
general contractor’s insurance and general conditions contained in the Project
Budget approved by Owner from time to time (including contingencies thereon).

“Entitlements” is defined in Section 3.02(b).

“Environmental, Health and Safety Laws” means Applicable Laws relating to
pollution or protection of health, safety or the environment.

 

3



--------------------------------------------------------------------------------

“FF&E” means the Project’s furniture, fixtures and equipment, including kitchen
and laundry equipment, artifacts, art work, banquette upholstery, carpeting,
curtains, decorative lighting fixtures, draperies, etched glass, furniture, wall
coverings, interior landscaping, electronic equipment and interior graphics, but
excluding the operating supplies and equipment to be, or caused to be, procured
by an affiliate of Manager.

“Force Majeure Event” is defined in Section 9.15.

“Gaming Laws” means any law, statute, code, ordinance, rule, regulation, order,
judgment, writ, stipulation, award, injunction, decree or arbitration award,
policies, guidance, court decision, rule of common law or finding pursuant to
which any governmental, regulatory and administrative authorities, agencies,
boards, commissions and officials responsible for or involved in the regulation
of gaming or gaming activities possesses regulatory, licensing or permit
authority over gaming within any jurisdiction and, within the State of Nevada,
specifically, the Nevada Gaming Control Act, as codified in NRS Chapter 463, the
regulations of the Nevada Gaming Commission and the Nevada State Gaming Control
Board promulgated thereunder and the Clark County Code.

“Hazardous Waste or Material” means any pollutant, chemical, substance,
contaminant, waste, any toxic, infectious, carcinogenic, reactive, corrosive,
ignitable or flammable chemical, or chemical compound, and any hazardous
substance, material or waste, whether solid, liquid or gas, that is subject to
regulation, control or remediation under applicable Environmental, Health and
Safety Laws, including any asbestos or asbestos-containing material, urea
formaldehyde foam insulation, polychlorinated biphenyls, crude oil or any
fraction thereof, and all forms of natural gas, petroleum products or
by-products or derivatives.

“Hotel” is defined in the Recitals.

“Hotel Manager” means SBEHG Las Vegas I, LLC, a Nevada limited liability
company, and an Affiliate of Manager.

“Hotel Management Agreement” means that certain Amended and Restated Management
Agreement by and between Owner and Hotel Manager dated as of the date hereof, as
may be amended, modified, supplemented and replaced and in effect from time to
time.

“Management Fee” is defined in Section 5.01(a).

“Management Services” is defined in Section 3.01.

“Manager” is defined in the Preamble.

 

4



--------------------------------------------------------------------------------

“Manager Parties” is defined in Section 6.01.

“Manager’s Employees” is defined in Section 3.09.

“Marketing Fee” is defined in Section 5.02(a).

“Marketing Services” is defined in Section 3.02(l).

“Monthly Report” is defined in Section 3.05(c).

“Mortgage” means any real estate, leasehold, chattel mortgage, pledge, security
agreement, deed of trust, security deed or similar document or instrument
encumbering the Property or any part thereof, together with all promissory
notes, loan agreements or other documents relating thereto.

“Mortgagee” means any holder or beneficiary of a Mortgage.

“Operating Trust Account” is defined in Section 3.04(a).

“Original Development Management Agreement” is defined in the Recitals.

“Owner” is defined in the Preamble.

“Owner Parties” is defined in Section 6.02.

“Owner’s Representative” is defined in Section 4.02.

“Person” means any individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including a
government or political subdivision or agency or instrumentality thereof.

“Project” is defined in the Recitals.

“Project Administration Cap” is defined in Section 3.04(b).

“Project Architect” means the architecture firm retained by Owner, which firm
shall (i) provide design services (including schematic design, design
development and coordination with Project Interior Designer) through design
development for the design of the Project; (ii) provide certification of plans
and specifications in the course of construction of the Project; and (iii) act
as architect of record.

“Project Budget” means the approved initial budget for the Project attached
hereto as Exhibit C-1 as the same may be modified from time to time with the
approval of Owner.

 

5



--------------------------------------------------------------------------------

“Project Contractor” means one or more general contractors retained by Owner for
the construction of the Project, each of which shall be general contractor for a
specific portion of the Project.

“Project Improvement Plans” means all plans, drawings and specifications, and
other Construction Documents prepared in connection with the design,
redevelopment and construction of the Project.

“Project Interior Designer” means Philippe Starck, as assisted by design
professional personnel employed by Manager or PHS General Design BV, and, as
applicable, other sub-contractors approved by Owner.

“Project Plan” is defined in Section 3.02(a).

“Project Program” is defined in Section 3.02(a).

“Project Schedule” is defined in Section 3.02(e).

“Project Supervisor” is defined in Section 3.09(b).

“Property” is defined in the Recitals.

“Punch List” is defined in Section 3.03(e).

“Release” means (a) any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or other release
of any Hazardous Waste or Material at, in, on, into, or onto the Property;
(b) the abandonment or discard of barrels, containers, tanks or other
receptacles containing or previously containing any Hazardous Waste or Material;
or (c) any release, emission or discharge, as those terms are defined in any
applicable Environmental, Health and Safety Laws.

“Retainage” is defined in Section 3.02(f).

“Stockbridge” means, collectively, Stockbridge Fund II LV Investment Company
LLC, Stockbridge Fund II D LV Investment Company LLC, Stockbridge Fund II E LV
Investment Company LLC, Stockbridge Fund II Co-Investors LV Investment Company
LLC and Stockbridge Fund III LV Investment Company, LLC.

“Stockbridge Entity” means each of Stockbridge Fund II LV Investment LLC,
Stockbridge Fund II D LV Investment LLC, Stockbridge Fund II E LV Investment
LLC, Stockbridge Fund II Co-Investors LLC, and Stockbridge Fund III LV
Investment, LLC, each a Delaware limited liability company.

“Suspension Notice” is defined in Section 8.04(a).

 

6



--------------------------------------------------------------------------------

“Suspension Period” is defined in Section 8.04(a).

“Suspension Period Employees” is defined in Section 8.04(a).

(b) In this Agreement, unless otherwise specified, (i) words which include a
number of constituent parts, things or elements, including the term “Property,”
shall be construed as referring separately to each constituent part, thing or
element thereof, as well as to all such constituent parts, things or elements as
a whole except as otherwise provided herein; (ii) singular words include the
plural and plural words include the singular; (iii) words importing any gender
include the other genders; (iv) references to any Person include its successors
and assigns; (v) the word “successors”, when it refers to an individual,
includes the heirs, devisees, legatees, executors, administrators and personal
representatives of such individual; (vi) references to any statute or other law
include all rules, regulations and orders adopted or made thereunder and all
statutes or other laws amending, consolidating or replacing the statute or law
referred to; (vii) references to any agreement or other document include all
subsequent amendments or other modifications thereof entered into in accordance
with the provisions thereof; (viii) the words “approve”, “consent” or “agree”,
and any derivations thereof or words of similar import, mean the prior written
approval, consent or agreement of the Person holding the right to approve,
consent or agree; (ix) the words “include” and “including”, and words of similar
import, shall be deemed to be followed by the words “without limitation”;
(x) unless otherwise specified, the words “hereto”, “herein”, “hereof” and
“hereunder”, and words of similar import, refer to this Agreement in its
entirety; (xi) the Exhibits hereto are part of this Agreement and are
incorporated herein by reference; (xii) the words “Article”, “Section” or
“Exhibit” refer to the articles, sections and exhibits of and to this Agreement;
and (xiii) the headings of Articles, Sections and Exhibits are inserted as a
matter of convenience and shall not affect the construction of this Agreement.

ARTICLE 2

EMPLOYMENT OF MANAGER

Section 2.01. Employment of Manager. Owner hereby engages Manager, and Manager
agrees to provide the Management Services, subject to and in accordance with the
terms and conditions set forth herein. Manager’s authority to act on behalf of
Owner is strictly limited to that expressly delegated herein.

Section 2.02. Services Generally. In performing its duties hereunder, Manager
shall be acting as an independent contractor on behalf of and for the account of
Owner, and not as an agent, employee, partner or joint venturer of Owner.
Manager shall perform all redevelopment functions, shall furnish such
consultation and advice relating to the Project as may reasonably be requested
from time to time by Owner and reasonably consistent with the scope of the

 

7



--------------------------------------------------------------------------------

Management Services, and shall perform all other customary or incidental
functions reasonably consistent with the Management Services, as necessary or
appropriate for the timely, professional completion of the Project in accordance
with this Agreement, the Project Program, the Project Plan, the Project Budget,
the Project Schedule and Applicable Laws. Owner will vest Manager with such
power and authority as is reasonably necessary or incidental to the performance
of this Agreement and the accomplishment of its purposes. Manager shall
regularly communicate with and report to Owner, and shall promptly respond to
inquiries from Owner regarding any aspect of the Project. Manager’s personnel
shall be present on the job site as required under this Agreement and available
to Owner on a daily basis during the Construction Period. Manager shall
otherwise devote such time and effort to the Project as shall be required in
order to fully and faithfully discharge Manager’s duties and responsibilities
hereunder.

Section 2.03. Standard of Care. (a) Manager shall exercise the degree of care
and diligence in rendering all of the services hereunder commensurate with that
of a skilled manager with experience in the entitlement, redevelopment and
construction of hotel and casino projects in Las Vegas, Nevada, similar in size
and type to the Project, consistent with sound and prudent business practices
for the entitlement, redevelopment, construction and management industries for
similar projects and in accordance with Applicable Laws. Manager shall fully and
faithfully discharge its obligations and responsibilities hereunder in
accordance with the standard of care set forth in this Section 2.03, and shall
devote sufficient time and attention to ensure the full, prompt, and
professional discharge of its duties under this Agreement.

(b) It is understood that Manager is functioning under this Agreement as an
experienced and skilled entitlement, redevelopment and construction manager, and
is not, and does not have the expertise of, a licensed general contractor,
architect, engineer or other design professional (except as set forth in
Section 2.03(c)). As a result, Manager will not be responsible for Project
design (except as set forth in Section 2.03(c)) or the content of any of the
Construction Documents, or for construction means, methods, techniques,
sequences, or procedures employed by the Contractors, or for the performance by
the Contractors of their contracts or the quality of services to be provided by
Contractors; provided, however, that Manager shall have the oversight and
coordination responsibilities specified in Article 3 (which are to be performed
in accordance with the standard of care set forth in this Section 2.03).
Additionally, Owner acknowledges that Manager is not a licensed architect,
engineer or contractor, and that the services to be performed by Manager
hereunder shall not be deemed to include any work for which a registration or
license is required under Applicable Laws. In no event shall Manager’s review of
matters submitted by any Contractors constitute a representation or warranty on
behalf of Manager that the Project is safe or suitable for any specific purposes
or that such matters are prepared in accordance with Applicable Laws relating to
the construction,

 

8



--------------------------------------------------------------------------------

equipping or operation of the Project and there is no warranty, express or
implied, by Manager that the Project will be in compliance with the Construction
Documents or Applicable Laws.

(c) Owner acknowledges that (i) Manager is providing design professional
personnel in connection with the Management Services principally being performed
by the Project Interior Designer; and (ii) Owner shall be solely responsible for
all amounts due to Project Interior Designer regarding the Project pursuant to
the Rider to General Exclusivity Hotel Agreement dated as of December 16, 2010
among SBE Entertainment Group, LLC, SBE Hotel Group, LLC and UBIK Sarl, as
successor-in-interest to PHS Hotel Design Services, B.V., including, without
limitation, those payments set forth on Schedule I hereto.

ARTICLE 3

MANAGER’S SERVICES

Section 3.01. Management Services. From and after receipt of the Effective Date,
Manager shall provide to Owner the services described in this Article 3 (the
“Management Services”), subject to and in accordance with the terms and
conditions set forth in this Agreement.

Section 3.02. Preconstruction Period. Prior to the award of the construction
contract to the first Project Contractor and, as necessary, although not
specifically enumerated in Section 3.03, during the Construction Period, Manager
shall provide the services described below.

(a) Concept/Feasibility. Manager shall advise and assist Owner in evaluating the
Project’s feasibility by:

(i) preparing in consultation with Owner an initial evaluation of the Project’s
requirements and feasibility, including construction costs, timing, governmental
approvals and financing costs (if Owner elects to obtain construction or other
financing);

(ii) preparing and submitting to Owner updates of the approved initial
conceptual program for the Project attached hereto as Exhibit B (as updated from
time to time, the “Project Program”); provided, however, that no later than 45
days prior to the proposed closing date for any construction financing for the
Project, Manager shall cause a final Project Program to be submitted to Owner
for approval;

(iii) in coordination with Owner and the Project Interior Designer, proposing
and periodically updating a conceptual plan for the Project (as updated from
time to time, the “Project Plan”); and

 

9



--------------------------------------------------------------------------------

(iv) reviewing all existing engineering, soils, environmental and other reports
and surveys (including any ALTA survey) relating to the physical condition,
usability and redevelopment of the Property and the Hotel, and procuring,
coordinating, administering, supervising, implementing and advising Owner with
respect to all aspects of the Project planning, preparation, design and
engineering, including all architectural work, all engineering work (such as
hydrological, traffic, civil, environmental, landscape, soils and structural
engineering), including any environmental review necessary or appropriate, and
all other non-construction activities required, including any environmental
review necessary or appropriate, for the diligent and professional planning,
construction and operation of the Project.

(b) Planning Approvals. In consultation with local counsel(s) retained by Owner,
Manager shall apply for, process and represent Owner before any governmental
agencies having jurisdiction over the Project in obtaining all entitlements,
zoning, planning, land use and development, environmental and other approvals
and permits required in connection with the Project (the “Entitlements”) and
inform Owner with respect to the requirements and conditions of any such
Entitlements.

(c) Project Budget. Manager shall:

(i) without duplication of the obligations of Section 3.05(c), prepare and
submit to Owner updates whenever any material changes are proposed or are made
to the scope or cost of the Project or the scope of the Project Program, which
updates shall be approved or disapproved by Owner within ten (10) Business Days
after submission by Manager;

(ii) advise Owner if it appears any projected costs will exceed those specified
in the Project Budget and make recommendations as to corrective action, costs,
and alternatives; and

(iii) prior to construction, consult with Owner, the Project Contractor, the
Project Architect and the Project Interior Designer on a regular and on-going
basis, and with other Contractors on an as-needed basis, in each case to achieve
the Project Plan and Project Program in accordance with the Project Budget, and
advise Owner in negotiating a guaranteed maximum cost with each Project
Contractor.

(d) Project Design. Manager shall:

(i) coordinate and oversee, in consultation with Owner, the design of the
Project by the Project Architect and the Project Interior Designer through the
preparation of final construction drawings, which shall be subject to Owner’s
approval, and review all Project Improvement

 

10



--------------------------------------------------------------------------------

Plans as they are prepared and any other documents, agreements or invoices
prepared in connection with the Project, including to confirm they are
consistent with the Project Program, Project Plan and Project Budget;

(ii) obtain recommendations and advice from the Project Contractor regarding
(A) the feasibility and advisability of construction methods (including possible
design/build components), (B) the availability and selection of materials,
building systems, equipment and labor, (C) costs of alternative designs and
materials and other issues relating to the costs and possible savings, and
(D) time requirements for procurement, installation and construction; evaluate
such recommendations for Owner; prepare, as required, cost evaluations of
alternative materials and building systems and equipment, including operating
efficiency comparisons as appropriate; and evaluate and advise Owner regarding
the selection of materials, building systems and equipment for the Project;

(iii) subject to the provisions of Section 2.03, monitor the efforts of the
Project Architect to design the HVAC, plumbing, sewer, utilities and other
mechanical and electrical systems and equipment to be adequate for the Project,
and to take into account all known relevant conditions of the Property and the
Hotel in the design and construction of the Project; and

(iv) review and coordinate the designs and Construction Documents of the
Contractors during their development.

(e) Project Schedule. Manager shall:

(i) cause the Project Contractor to prepare, in consultation with Owner, and
submit to Owner for approval, a detailed schedule for the preconstruction and
construction phases of the Project using critical path methodology which
integrates the services of all Contractors for the preparation of all design
documents (including preparation of shop drawings and samples), the processing
of all governmental approvals and permits, the prepurchasing of materials and
equipment, the commencement of construction, and the attainment of designated
milestones by the appropriate Contractors (as updated from time to time, the
“Project Schedule”). The initial Project Schedule is attached hereto as Exhibit
C-2 and will set forth only a summary of the items described above. No later
than 45 days prior to the proposed closing date for any construction financing
for the Project, Manager shall cause a fully detailed initial Project Schedule
to be prepared by Project Contractor and submitted to Owner for approval;

 

11



--------------------------------------------------------------------------------

(ii) update, or cause the Project Contractor to update, the Project Schedule
based on all information available as of the last day of the preceding month,
including a narrative explaining the basis of such updates, by the 20th day of
each month for Owner’s review and approval, and inform the Contractors regarding
the Project Schedule and any approved updates thereto;

(iii) cause the Project Contractor to investigate and recommend a schedule for
the purchase of all materials and equipment requiring long lead procurement,
evaluate such recommendations for Owner, and cause the Project Contractor to
prepare, distribute and update, on a periodic basis, a report for tracking such
long lead time purchases;

(iv) regularly monitor and review the progress of each Contractor to determine
whether it is proceeding in accordance with the Project Schedule, keep Owner
informed of the status of the Project Schedule and any material deviation by any
Contractor in the performance of its work from the Project Schedule, and make
recommendations to Owner with respect to possible alternative courses of action
if any Contractor fails to perform its work in accordance with the Project
Schedule and adjustments needed in the Project Schedule in order to meet the
projected completion dates; and

(v) consult with Owner to ensure that the Project Schedule and any activity
undertaken in connection with the Project hereunder that is not set forth in the
Project Schedule will meet any milestone requirements imposed by any lender
financing the Property or the Project, and, thereafter, to monitor the
compliance with any such lender milestones.

(f) Contracts and Contractors. (i) In connection with the preparation of
contracts and selection of Contractors for the Project, Manager shall:

(A) advise Owner on the separation of the Project into contracts for various
categories of work, including professional services;

(B) advise Owner on the selection of Contractors and, through Manager’s
supervision of such Contractors, the selection of any subcontractors engaged to
perform services in connection with the Project;

(C) prepare or supervise Contractors in preparing scope of work documents,
requests for proposals and bid packages in accordance with the requirements set
forth in this Agreement, make recommendations for pre-qualification criteria for
bidders and prepare bidding schedules;

 

12



--------------------------------------------------------------------------------

(D) evaluate bids and make recommendations to Owner for the award of contracts,
rejection of bids, and otherwise oversee the bidding process in accordance with
the requirements of this Agreement; provided that, unless otherwise agreed by
Owner, Manager shall use commercially reasonable efforts to obtain at least
three bids for any single construction contract for work reasonably estimated to
require payment in excess of $100,000 and in excess of $25,000 for
non-construction work;

(E) assist Owner in preparing, reviewing and negotiating contracts with the
Contractors, reviewing bidding documents, and establishing reporting procedures
with all Contractors and their subcontractors and supervise the appropriate
Contractor’s selection and negotiation of contracts with its subcontractors, all
in accordance with the requirements set forth in this Agreement;

(F) coordinate, supervise and oversee the activities of the Contractors, respond
to their questions, and monitor their performance so as to assist in avoiding
conflicts, gaps or discrepancies in the final work product of each Contractor
and to confirm that their scope of work is consistent with the Project Budget,
Project Schedule, Project Improvement Plans, Project Program and Project Plan;

(G) submit to Owner copies of all Construction Documents and all other documents
relating to the Project which Owner may request;

(H) prepare, distribute and update as necessary a Project directory and a
document distribution matrix;

(I) review the safety precautions and programs at the Project site proposed by
the Project Contractor and consult with and advise Owner regarding same, and use
commercially reasonable efforts to cause the Contractors to take all appropriate
measures to maintain safe working conditions and keep the Project and the
surrounding area free from accumulation of waste materials and rubbish;

(J) make recommendations to Owner for bonding of appropriate Project
contractors, in accordance with commercially reasonable bonding requirements;
and

(K) advise Owner regarding the interpretation and enforcement of, and
administer, all Project contracts and Construction Documents.

 

13



--------------------------------------------------------------------------------

(ii) Selection of the Project Contractor and the Project Architect must be
approved by Owner.

(iii) Unless otherwise agreed by Owner, the construction contract with each
Project Contractor shall be an industry standard form of a guaranteed maximum
price contract for the Project and otherwise market terms and conditions, which
construction contract shall be subject to Owner’s approval. The contract with
the Project Architect and the contract with the Project Interior Designer shall
each be subject to the approval of Owner.

(iv) Any contract with an affiliate of Manager or a party with whom Manager has
a significant relationship shall be on market terms and may only be entered into
after the competitive bids of two other Persons shall have been received by
Manager, which contract shall be subject to Owner’s approval.

(v) In its negotiation of contracts on behalf of Owner, Manager shall use
commercially reasonable efforts to include in such contracts the right of Owner
to terminate upon thirty (30) days’ or less notice to the other party, without
the payment of any lost profits of the Contractor or early termination payment.

(vi) Manager shall have authority to execute contracts relating to the Project
on behalf of, and in Owner’s name, provided (A) such contracts are consistent
with the Project Improvement Plans and Project Budget, (B) such contracts are
terminable by Owner upon thirty (30) days’ or less notice and (C) the costs
associated with the same do not exceed $100,000, and (D) copies of all such
contracts executed by Manager shall be delivered promptly to Owner following
execution. All other contracts shall be executed by Owner or by Manager upon
Owner’s approval.

(vii) Manager shall engage or recommend engagement of only those Contractors (or
in the case of subcontractors, require the appropriate Contractors to hire only
those subcontractors) that maintain the industry appropriate insurance coverage
and that Manager reasonably believes are duly licensed under Applicable Laws and
otherwise properly qualified to carry out their respective duties under the
applicable Construction Documents.

(viii) Manager shall require and administer retainage of 10% or such other
percentage as Manager and Owner shall agree upon in writing (the “Retainage”) in
contracts with contractors, suppliers and subcontractors.

 

14



--------------------------------------------------------------------------------

(g) Building Permits. Manager shall:

(i) assist Owner, the Project Contractor and the Project Architect, as
appropriate, in obtaining the building permits and approvals, including
negotiation with the applicable governmental agencies over any requested
conditions or changes and assisting in the preparation of required changes in
the Project Improvement Plans;

(ii) use commercially reasonable efforts to administer compliance with all
applicable permits and approvals for the Project as and when required;

(iii) complete and present to Owner all proposed applications for permits for
Owner’s review, approval and signature; and

(iv) keep Owner advised and well informed of all material developments in
connection with such permits.

(h) Approvals Generally. (i) Manager shall notify Owner in advance of, and shall
attend, all meetings of regulatory bodies, civic associations and other groups
in connection with the Entitlements or other approvals affecting the Project.

(ii) Except as otherwise set forth herein, without obtaining the consent of
Owner, in no event shall Manager agree to any dedication, material cost,
liability, condition or limitation, including those which may materially affect
the operation and/or marketability of the Project, with respect to the issuance
of a permit or Entitlement, unless specifically contemplated by the Project
Budget or Project Program.

(i) Tax Exemptions. Manager shall advise Owner regarding, and assist Owner in
filing, any documents necessary to make the Project eligible for exemptions from
certain real property taxes, if applicable to the Project and in the area in
which the Project is located.

(j) Utility Services. Manager shall assist Owner in obtaining and negotiating
necessary agreements with public bodies and utility companies for access,
traffic control and utility services for the Project.

(k) Maintenance and Security. If Owner elects to close the Hotel currently
operating on the Property prior to the Construction Period, Manager shall
(i) oversee the security of the Hotel and the Property and (ii) perform or cause
to be performed all ordinary maintenance and repair required to keep the

 

15



--------------------------------------------------------------------------------

Hotel and the Property in good condition in light of the Project and to comply
with, and cure or prevent the violation of, any Applicable Laws. In connection
with providing the security and maintenance services specified herein, Manager
shall (i) subject to Section 3.02(f), negotiate, enter into, and administer, in
the name of Owner, all such service contracts and licenses Manager deems
necessary or advisable for the provisions of such services, and (ii) consult
with Owner and the Hotel Manager to ensure coordination with any such services
being provided by the Hotel Manager pursuant to the Hotel Management Agreement.

(l) Marketing. Manager shall assist Owner in marketing the Project to potential
sources of debt and equity financing and shall actively participate in such
marketing at the direction of Owner by taking actions, including providing
assistance to Owner in connection with the following: preparing presentations
and marketing materials, attending meetings, conducting tours, and preparing
financial analyses (the “Marketing Services”).

Section 3.03. Construction Period. From and after the award of the construction
contract to the first Project Contractor until the end of the Construction
Period, Manager shall advise Owner with regards to the construction and
implementation of the Project and shall manage the construction and
implementation of the Project, as further described below.

(a) Coordination of Contractors; Schedule and Budget. (i) Manager shall schedule
and coordinate the work of the Contractors with each other and with the
activities of Owner.

(ii) Manager shall develop and implement a centralized reporting system in order
to monitor and enable communication among the Contractors, and between Manager
and the Contractors, including the distribution of the Construction Documents to
the appropriate parties, and shall at all times monitor and confirm that a
current and complete set of Construction Documents is maintained by Manager and
the applicable Project Contractor. Manager shall promptly cause such
Construction Documents to be revised and supplemented (as and when needed to
comply with the Project Program, Project Plan or Project Schedule) and, pursuant
to Section 3.02(c)(i), shall propose any changes to the Project Budget required
in connection therewith and submit the same to Owner for Owner’s review and
approval.

(iii) Manager shall schedule and conduct weekly preconstruction and construction
progress meetings with appropriate Contractors and Manager (including the
Project Supervisor), to discuss procedures, progress, problems, and schedules;
and prepare and distribute, or cause to be prepared and distributed, to Owner
and all appropriate Contractors notes of each such meeting describing all
matters discussed, decisions reached, and tasks assigned. Manager shall provide
Owner’s

 

16



--------------------------------------------------------------------------------

Representative with reasonable advance notice of such meetings and provide
Owner’s Representative with the opportunity to attend and participate in such
meetings. Manager shall conduct such other meetings as Owner shall reasonably
request.

(b) Oversight of Contractors. Manager shall oversee the performance of the
Contractors and shall exercise, or recommend exercise by Owner, the contractual
rights of Owner for each of the following:

(i) use commercially reasonable efforts to cause all Contractors to construct
the Project using good quality workmanship and materials consistent with the
Project Program, Project Plan and Project Improvement Plans;

(ii) use commercially reasonable efforts to achieve performance from each of the
Contractors in accordance with the requirements of their respective contracts;

(iii) use commercially reasonable efforts to cause completion of the Project in
accordance with Applicable Laws and free from defects and any mechanics’ or
materialmens’ liens and without encroachment onto easements, except as shown in
the Project Plan and Project Improvement Plans, or adjoining land;

(iv) recommend courses of action to Owner when Manager observes that the
requirements of a contract with a Contractor are not being fulfilled and the
nonperforming party is not taking satisfactory corrective action, and direct
such Contractor to take such course of action as approved by Owner;

(v) use commercially reasonable efforts to deliver all of the completion
evidence listed on Exhibit E to Owner on or before the date on which the
applicable portion of the Project is to be completed in accordance with the
Project Schedule; and

(vi) receive and review certificates of insurance from the Contractors and their
subcontractors and use commercially reasonable efforts to ensure that all
Contractors are maintaining or are otherwise covered by insurance meeting the
requirements set forth in Exhibit D, or are maintaining or are otherwise covered
by insurance required under the respective contracts of such Contractors.

(c) Payments to Contractors. (i) Manager shall implement procedures for the
processing and payment of applications for payment by all Contractors out of the
Operating Trust Account, consistent with the provisions of Section 3.04 and the
payment practices of Owner.

 

17



--------------------------------------------------------------------------------

(ii) Applications for payment shall be submitted by Contractors on AIA G702 and
G703 forms and submitted to the Project Architect for certification to Owner for
payment. Manager shall review all applications for payment submitted by
Contractors, submit such applications to Owner and recommend to Owner which such
applications shall be disapproved or approved for payment from Owner. Within
five (5) Business Days of any such submission, Owner shall approve or disapprove
any such application. Each application for payment submitted to Owner for which
Manager recommends Owner’s approval shall be accompanied by the items listed in
Exhibit F. If Manager recommends that Owner disapprove any application, Manager
shall provide Owner with a detailed written explanation of the reasons for such
disapproval. Notwithstanding the foregoing, the Project Architect and the
Project Interior Designer shall each be paid in accordance with its respective
contract with Owner; provided, the contract with the Project Interior Designer
may be with the Manager or the Project Architect if approved by Owner.

(iii) Payments to each Contractor shall be made by Manager following the
approval of such Contractor’s applications for payment by Owner and the
corresponding monthly deposit into the Operating Trust Account.

(iv) The Retainage may be released for a particular Contractor once such
Contractor has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of such Contractor’s contract; provided that
before any Retainage is to be funded, Manager shall have delivered to Owner the
completion evidence set forth in Exhibit E for the work or materials for which
such Retainage is being released (to the extent applicable), including evidence
of payment in full of all sums due such Contractor and if customary in the Las
Vegas market, unconditional lien waivers for all sums paid to such Contractor.

(d) Change Orders. Manager shall (i) review requests for change orders,
(ii) assist in negotiating change order proposals, (iii) advise Owner on the
purpose and effect of the change orders, (iv) if approved by Owner or approved
by Manager on behalf of Owner as permitted below, execute change orders on
behalf of Owner, and (v) track the price, approval and implementation of all
change orders in a log, which log shall be submitted to Owner on a periodic
basis. Owner shall approve all change orders, provided Manager shall have
authority to approve, on behalf of Owner, any change orders, so long as such
change orders, taken together with all change orders previously approved by
Owner or by Manager on behalf of Owner, do not exceed the dollar limitations set
forth in Section 3.04(h)(i).

(e) Inspection of Project. (i) Manager shall inspect the Project on a daily
basis when construction work is ongoing, and otherwise at least weekly (or

 

18



--------------------------------------------------------------------------------

at such other times as may be expressly approved by Owner), and recommend to
Owner that it stop work or reject any work of which Manager is aware which fails
to conform with this Agreement, the Construction Documents or other Project
requirements. Manager shall use commercially reasonable efforts to cause the
Project Architect to regularly (at least weekly) inspect the Project to
determine whether the Project is being constructed in accordance with the
Construction Documents, and to accurately report and account for the costs of
construction, including all labor and materials. Manager shall inform Owner of
and endeavor to guard Owner against any defects and deficiencies observed by
Manager in the work performed by each Contractor and consult with Owner with
respect to special inspections or testing recommendations by the Project
Contractor or Project Architect.

(ii) When the Project Contractor’s work or a designated portion thereof is
substantially complete, Manager shall inspect the work with the Project
Architect and prepare a list of incomplete or unsatisfactory items (the “Punch
List”) and a schedule for correction or completion of such items, and coordinate
and use commercially reasonable efforts to cause the correction and completion
of such Punch List work and provide Owner with written updates regarding the
completion of such work. Manager shall assist Owner in enforcing and collecting
any applicable penalties or enforcing any warranties or guaranties provided for
under the terms of any construction contract.

(iii) Manager shall prepare or cause to be prepared sample guest rooms for the
purpose of establishing quality standards by which to approve Contractors’ work
and performance.

(f) Construction Drawings. Manager shall consult with the Project Architect
(i) regarding any Contractor’s request for an interpretation of the meaning and
intent of any drawings and specifications prepared by such architect and assist
in the resolution of any questions that may arise and (ii) to determine that all
shop drawings are properly coordinated with the related Construction Documents
and shall cause the Project Contractor to prepare, distribute and update as
necessary a shop drawing submittal log.

(g) Procurement of FF&E. Manager shall procure in the name of Owner all FF&E in
accordance with the Project Budget and Project Schedule, and shall be
responsible for (x) managing delivery, (y) warehousing (if necessary) at Owner’s
expense (as to Manager’s out-of-pocket expense) and (z) installation services;
and in performing such responsibilities shall (i) arrange for and coordinate
delivery to the Hotel and any warehousing (if necessary), (ii) manage and
coordinate the unloading, handling, mounting or setting in place, adjusting,
calibrating and readying for operation of the FF&E, all in accordance with the
Project Budget, Project Schedule and Project Improvement Plans.

 

19



--------------------------------------------------------------------------------

(h) Utilities. Manager shall observe the Project Contractor’s check out of
utilities, operational systems and equipment, monitor the initial start-up and
testing of same, and require the preparation of, and evaluate for Owner the
results of, all start-up testing reports provided for in the Construction
Documents.

(i) Interiors. Manager, in consultation with the Project Interior Designer,
shall oversee and coordinate the interior finish work of the common areas and
each guest room comprising the Hotel.

(j) Loan Disbursements. Manager shall review, advise Owner on, and implement
procedures to satisfy the requirements of any lender regarding loan
disbursements, and monitor compliance with same; and Manager shall prepare
periodic loan draw requests in accordance with the requirements of any
applicable loan documents.

(k) Claims. Manager shall:

(i) notify and advise Owner in connection with any Claims made or threatened
against Owner by any Contractor, the Project Architect, engineer or any other
party providing services in connection with the Project promptly upon Manager’s
receipt of notice of such claims; and

(ii) notify Owner promptly, but in all events within two (2) Business Days after
receipt of notice (but as soon as reasonably possible prior to the foreclosure
date, if actually known to Manager) of (A) any dispute over amounts owed any
party that has the statutory authority to file a construction lien against the
Property or (B) any filing of a construction lien claim against the Property,
and use reasonable efforts to cause the prompt removal of any such lien,
provided Owner provides sufficient funds hereunder for removal by bonding or
otherwise.

(l) Hazardous Materials. (i) Manager shall promptly notify Owner upon discovery
by Manager of (A) any actual or potential violation of any Environmental, Health
and Safety Laws, (B) any material quantity of any Hazardous Waste or Material
at, on, under, in or within the Property except Hazardous Waste or Material used
in the ordinary course of business at the Property in material compliance with
Environmental, Health and Safety Laws, (C) any pending or threatened claim,
litigation, administrative proceeding or investigation pursuant to which Owner
or Manager may be found to be a responsible party or potentially responsible
party relating to any cleanup or other response costs, natural resource damages
or other damages, or liability for prior disposal or Releases of Hazardous Waste
or Material, or (D) any pending or threatened recordation or filing of any lien
or super lien against the Project relating to Section 3.03(l)(i)(C) above.

 

20



--------------------------------------------------------------------------------

(ii) Manager shall recommend appropriate action and supervise any necessary and
appropriate course of action to comply with all Environmental, Health and Safety
Laws and to permit the Project to proceed as scheduled as approved or directed
by Owner. Manager shall use commercially reasonable efforts to cause the Project
Contractor to implement all necessary and appropriate recommendations set forth
in all environmental reports and land use approvals (including any negative
declaration) issued with respect to the Project, if any, in a good and
workmanlike manner and in accordance with all Environmental, Health and Safety
Laws and all other Applicable Laws.

(iii) Except as otherwise approved by Owner or as may be temporarily required in
connection with the Project, Manager shall not consent to (A) the use or
generation of any Hazardous Waste or Material in or on the Project except
Hazardous Waste or Material used in the ordinary course of business at the
Property in material compliance with Environmental, Health and Safety Laws;
(B) the treatment, disposal or Release of any Hazardous Waste or Material in or
on the Project; or (C) the storage of any Hazardous Waste or Material in or on
the Project except Hazardous Waste or Material used in the ordinary course of
business at the Property in material compliance with Environmental, Health and
Safety Laws. Owner reserves the right, as a condition to approving any of the
foregoing, to require in the construction contract with each Project Contractor
or any other Contractors, as appropriate, that: (1) the Project Contractor or
any other Contractors, as appropriate, has/have obtained or caused to be
obtained all necessary permits and approvals to perform such activities; (2) the
Project Contractor or any other Contractors, as appropriate, will cause the
performance of all such activities in compliance with Applicable Laws and in a
safe and effective manner that will not endanger persons or property; (3) the
Project Contractor or any other Contractors, as appropriate, has/have obtained
adequate insurance or posted adequate surety to insure that such Contractor
shall have sufficient resources to store, treat, use, contain, control, abate
and remedy any and all Hazardous Waste or Material, including any Release of any
Hazardous Waste or Material.

(m) Completion. (i) Manager shall oversee and coordinate the Project close-out,
including the filing of a notice of completion, the obtaining of all required
governmental approvals and permits, and all final lien releases, completion of
Punch List work, preparation of “as-built” record documents by the Project
Architect and Project Contractor and the other items listed on Exhibit E, and
compiling of all guarantees, warranties, equipment and service manuals and
similar documents.

(ii) Manager shall coordinate with Contractors to provide complete and final
cleaning of all interior and exterior spaces and surfaces of all finishes,
making the Property and the Hotel ready for their intended use.

 

21



--------------------------------------------------------------------------------

(iii) Upon completion of the Project and prior to final payment of the
Management Fee and Marketing Fee, Manager shall provide a certificate to Owner
(and at Owner’s request, to Owner’s lenders and title insurer) executed by an
officer of Manager, representing that, to the best knowledge of Manager:

(A) All necessary Entitlements and other approvals have been obtained for the
Project and remain in full force and effect without material restriction or
modification;

(B) The Project and its construction conforms with Applicable Laws, and the
Project Improvement Plans or as otherwise approved by Owner;

(C) Manager has not received any notice to the effect that Owner or the Project
is in default with respect to any order, writ, injunction, decree or demand of
any court or any governmental authority;

(D) Manager has not received notice of, and has no knowledge of, any pending or
threatened claim, litigation, administrative proceeding or investigation
pursuant to which Owner or Manager may be found to be a responsible party or
potentially responsible party relating to any cleanup or other response costs,
natural resource damages or other damages, or liability for prior disposal or
Releases of Hazardous Waste or Material, and Manager has not received notice of,
and has no knowledge of, any pending or threatened recordation or filing of any
lien or super lien against the Project relating to any of the above, except as
otherwise disclosed by Manager;

(E) Manager has no Claims against Owner or its affiliates relating to this
Agreement or the Project, except as otherwise disclosed by Manager; and

(F) There is no mechanics lien litigation relating to the Project, except as
disclosed by Manager.

The foregoing certificate of Manager may be made in reliance upon certificates
of the Project Architect and/or applicable Governmental Authorities.

 

22



--------------------------------------------------------------------------------

(n) Maintenance and Security. To the extent that any portion of the Hotel or the
Property is not under construction during the Construction Period, Manager shall
provide the security and maintenance services set forth in Section 3.02(k) with
respect to such portion of the Hotel or the Property in accordance with the
terms and conditions of Section 3.02(k).

(o) Marketing. To the extent requested by Owner, Manager shall provide the
Marketing Services during the Construction Period.

Section 3.04. Maintenance of Accounts; Disbursement of Funds. (a) All funds for
the Project shall be advanced from an account in the name of Owner (the
“Operating Trust Account”), except as otherwise expressly provided herein. Funds
held in the Operating Trust Account and any other accounts established hereunder
shall bear interest and shall be invested as directed by Owner. Interest on such
funds shall remain in such account until withdrawn as provided herein.

(b) Manager, by the 10th day of each calendar month, shall submit to Owner a
single advance request for all amounts to be deposited into the Operating Trust
Account for the payment of outstanding applications for payment submitted by
Contractors pursuant to Section 3.03(c) which have previously been approved by
Owner (the “Approved Contractor Applications”) as well as a reasonable estimate
of amounts to be paid under applications for payment by all Contractors and for
the expenses of the Project employees and Manager’s Employees (which expenses
are set forth under the line item “project administration” under the Project
Budget) in the following three (3) months for each of the foregoing payment
categories (the “Anticipated Expenses”); provided, that, the aggregate amount to
be paid by Owner from the date hereof through the expiry of the Construction
Period for Project administration expenses shall not exceed $3,023,500 (the
“Project Administration Cap”). Each advance request shall be accompanied by:

(i) The Approved Contractor Applications, each of which shall include all of the
items listed on Exhibit F; and

(ii) a certificate executed by an officer of Manager certifying to Owner that
(A) the amount to be drawn to fulfill the Approved Contractor Applications is
due under the applicable contracts and Construction Documents, and the amount to
be drawn as Anticipated Expenses is reasonably projected by Manager to be due
within the next three (3) months, (B) to the actual knowledge of Manager, the
work covered by the Approved Contractor Applications has been completed in
accordance with Applicable Laws, and (C) the individual amounts of the Approved
Contractor Applications and the Anticipated Expenses are within the applicable
specific line items in the Project Budget currently approved by Owner or are
otherwise a permitted expense under Section 3.04(h)(i).

 

23



--------------------------------------------------------------------------------

(c) Within five (5) Business Days of receipt of each such advance request, Owner
shall deposit adequate funds into the Operating Trust Account to maintain a
balance sufficient to cover such advance request; provided, however, at no time
shall Owner be required to make a disbursement of less than $1,000,000 and
amounts in excess thereof shall be in increments of $100,000.

(d) Owner shall have no obligation to meet any advance requests, nor shall
Manager incur on behalf of Owner any costs or expenses in excess of those
specifically provided for in a line item of the Project Budget, other than as
provided in Section 3.04(h).

(e) All funds received by Manager in the course of its duties hereunder shall be
deposited in the Operating Trust Account or such other accounts as Owner may
specify. Manager shall not commingle the funds of Owner with any funds of
Manager or any other Person.

(f) Manager shall pay all expenses of the Project as approved in the Project
Budget from the Operating Trust Account. Withdrawals from the Operating Trust
Account shall be signed by employees, representatives or other agents of
Manager, provided such employees, representatives or other agents are bonded or
otherwise insured, and provided further that all checks in denominations of
greater than $25,000 shall require Owner’s signature. Funds may not be withdrawn
from such account by Manager without the approval of Owner except as expressly
provided herein. Subject to availability of funds, Manager shall make all
payments in a timely manner to avoid penalties and other costs of late payments.
All expenses shall be charged to Owner at net cost, and Owner shall be credited
with all rebates, refunds, allowances and discounts allowed to the Project.

(g) Manager shall ensure such control over accounting and financial transactions
as is reasonably required to protect Owner’s assets from duplicate payment or
from theft or fraudulent activity on the part of Manager’s employees,
representatives or other agents. Manager, itself or through its Affiliate, shall
obtain a fidelity bond or insurance at Owner’s sole cost and expense, in an
amount determined by Owner, issued by a company reasonably acceptable to Owner,
covering Manager and any of Manager’s employees, representatives or other agents
who may handle or be responsible for monies or property of Owner.

(h) Manager shall perform all duties hereunder in compliance with the
then-current approved Project Budget, provided that Manager shall be permitted,
without the approval of Owner, to

(i) make expenditures and incur obligations for the Project that do not exceed
by more than $5,000 the amount set forth in any line item of the Project Budget,
provided (A) the aggregate of such expenditures or obligations incurred in any
calendar month does not exceed by more than

 

24



--------------------------------------------------------------------------------

$25,000 the total amount of expenditures set forth in the Project Budget for
such month, (B) such expenditures or obligations otherwise comply with the
requirements of this Agreement, (C) such expenditures or obligations are not
made pursuant to a contract with an affiliate of Manager; and (D) there is no
change in scope or quality of materials associated with such expenditures or
obligations; and provided further, that, in accordance with Section 3.04(b),
amounts expended under the line item “project administration” of the Project
Budget shall not exceed the Project Administration Cap; and

(ii) make emergency expenditures outside budgeted amounts, provided that Manager
shall (A) endeavor to obtain Owner’s verbal approval in advance of any emergency
expenditures, (B) give prompt notice to Owner of such emergency expenditures as
soon as possible after incurring the same, and (C) incorporate such emergency
expenditures into the Project Budget pursuant to Section 3.02(c)(i).

All other expenditures and obligations shall be subject to the prior approval of
Owner.

(i) Notwithstanding anything to the contrary set forth herein, Owner shall not
be required to make any advances to the Operating Trust Account for items set
forth in that portion of the Project Budget labeled “Pre-Opening Budget” and
Manager shall not be entitled to disburse funds from the Operating Trust Account
for any such items, until Manager has delivered to Owner a revised Project
Budget including such detail with respect to the items set forth in the
“Pre-Opening Budget” as shall be reasonably satisfactory to Owner and Owner has
approved such revised Project Budget in writing.

Section 3.05. Reporting and Record Keeping. (a) Subject to Section 9.01, Manager
shall keep, during the term of this Agreement, all books of account and other
records for the Project, including complete financial records, a complete set of
the Project Improvement Plans, all addenda and change orders thereto, a list of
all Contractors (and their subcontractors, suppliers and materialmen), copies of
the contracts with the Contractors, a complete record of all samples, purchases,
materials, equipment, maintenance and operating manuals and instructions,
contract bonds, preliminary lien notices, payments to Contractors, lien waivers
and, if applicable, lien releases. All such records and information shall be the
property of Owner, and shall include records relating to Project costs and
construction advances, original vouchers, statements, receipted bills, invoices
and all other records covering all collections, if any, disbursements and other
records and correspondence in connection with the Project. All records and
accounts shall be maintained by Manager on a cash basis and in accordance with
generally accepted accounting principles, shall be sufficient to permit the
preparation of financial statements in accordance with generally accepted
accounting principles, shall be adequate to provide Owner with all reasonable
financial information as

 

25



--------------------------------------------------------------------------------

may be needed by Owner, and Manager shall use reasonable efforts to ensure that
such records shall be supported by sufficient documentation to permit Owner and
Owner’s auditors to verify that such entries are properly and accurately
recorded.

(b) Owner reserves the right, at any time, at Owner’s sole cost and expense,
during the term of this Agreement, upon reasonable advance notice to Manager and
during normal business hours, to examine, copy and audit the books and records
maintained by Manager (including Project Improvement Plans and all contracts) in
connection with the Project. During the term of this Agreement, Manager shall
retain and permit Owner and its authorized representatives access to all books,
records and accounts relating to the Project and all correspondence pertaining
thereto during normal business hours upon reasonable advance notice. In
connection with any such examination, audit or inspection, Owner and its
authorized representatives shall have the right to question Manager and its
employees or representatives concerning the books and records. If Owner shall
notify Manager of any weaknesses, errors or discrepancies in Manager’s
accounting, financial transactions or recordkeeping concerning the Project,
Manager shall use reasonable efforts to correct such weaknesses, errors or
discrepancies as soon as possible after receipt of notice, and Manager shall
promptly notify Owner of the action taken to correct such weaknesses, errors or
discrepancies.

(c) Manager shall prepare and deliver to Owner a written report (i) each month
by the 20th day of such month describing the status of the Project as of the
last day of the previous month (the “Monthly Report”), and (ii) within five
Business Days following any meeting of the Contractors, which shall briefly
summarize the content of such meeting. At the time of the delivery of the
Monthly Report and each report of the Contractors’ meeting, Manager shall make
all supporting documentation available for inspection by Owner at the Project or
Manager’s home office upon reasonable advance notice and during normal business
hours. Each Monthly Report shall contain an executive summary outlining the
status of the Project for the prior month and highlighting any key issues
pertaining to the Project during the prior month, and shall also include the
following information concerning the Project:

(i) the costs paid through the end of the previous month set forth on a
line-item basis as shown on the Project Budget in effect during the previous
month, along with a Project Budget variance analysis on a line-item basis, and
including a detailed discussion of any items exceeding the applicable line items
within the initial Project Budget by five percent (5%) or more;

(ii) an estimate of the total cost to complete the Project set forth on a
line-item basis as shown on the proposed Project Budget submitted simultaneously
with the Monthly Report, along with a Project Budget variance analysis on a
line-item basis, and including a detailed

 

26



--------------------------------------------------------------------------------

discussion of any items exceeding the applicable line items within the Project
Budget in effect during the previous month by five percent (5%) or more;

(iii) a narrative status report describing the status of completion of
construction of the Project and its relation to the Project Schedule;

(iv) a detailed discussion of all actual or proposed deviations reasonably
anticipated from the Construction Documents or the Project Schedule, together
with (A) the reasons for such deviations, (B) an analysis illustrating the
effect of such deviations on the Project Budget and the Project Schedule, and
(C) Manager’s recommendation regarding mitigation of any such deviation; and

(v) any other information which may from time to time be reasonably requested by
Owner.

(d) Manager shall prepare such other reports as Owner may require whether on a
monthly, quarterly or other basis.

(e) Manager will prepare and provide reports required hereunder and all
accounting statements in a manner acceptable to Owner and in accordance with
guidelines established by Owner.

(f) Manager shall promptly advise Owner of any material disputes or potential
disputes of which Manager is aware with any of the Contractors, any adjoining
property owner or any other Person relating to the Project, and furnish Owner
copies of any papers furnished to Manager, in connection therewith.

(g) Owner reserves the right for itself and its authorized representatives to
inspect, examine and test the construction and redevelopment of the Property and
the Hotel at Owner’s expense. In connection with any such examination,
inspection or test, Owner and its authorized representatives shall have the
right to question Manager and its employees or representatives concerning such
construction and redevelopment. In connection with any such examination,
inspection or test, Manager shall make available to Owner and its authorized
representatives such facilities and office or other working space within the
Project used by Manager as may be reasonably requested. Notwithstanding anything
contained herein to the contrary, the right of Owner to inspect, examine and
test the construction and redevelopment of the Property and the Hotel shall not
in any respect diminish, limit or impair the obligations of Manager under this
Agreement. Without limiting the foregoing, no approval by Owner shall be deemed
to constitute any representation or judgment by Owner that the Project is safe,
reliable, sufficient or suitable for any purpose or that the same complies with
the Construction Documents or Applicable Laws.

 

27



--------------------------------------------------------------------------------

(h) Manager shall cooperate, to the extent reasonably requested by Owner, in the
preparation of Owner’s monthly and annual financial statements.

Section 3.06. Compliance with Laws and Requirements. In performing its duties
hereunder Manager shall comply, and Manager shall use reasonable efforts to
enforce Owner’s rights to cause compliance by all Contractors, with all terms
and conditions applicable to the Project contained in (a) any federal, state or
local governmental permit or approval required or obtained for the lawful
construction or operation of the Project or any portion thereof, (b) any
Applicable Laws relating to the construction or operation of the Project or any
portion thereof, (c) any insurance policy affecting or covering the Project,
(d) any surety bond or other guarantee obtained in connection with the Project
and (e) any financing document or other agreement encumbering, affecting or
relating to the Project.

Section 3.07. Additional Services. The Management Services will not include any
responsibilities or services not enumerated above or incidental to or required
by those enumerated above and, specifically, will not include any services
related to obtaining any necessary equity or debt financing for the Project. The
fees set forth in Article 5 are in consideration for Manager’s performance of
the Management Services only. The terms and consideration on which Manager will
provide additional services (if desired by Owner) may be negotiated separately
by the parties.

Section 3.08. Limitation on Authority of Manager. Except as otherwise set forth
herein, Manager shall not, without the prior approval of Owner, take or attempt
to take any of the following actions:

(a) subject all or any portion of the Property, the Hotel or any other property
of Owner to any mortgage, deed of trust, choate lien or other encumbrance, or
transfer all or any portion of the Property, the Hotel or any other property of
Owner;

(b) take any action which would cause Owner to expend funds or incur liabilities
or obligations with respect to any part of the Property or Hotel, except as
expressly provided in the Project Budget and this Agreement;

(c) except as otherwise provided in this Agreement, enter into, on its own
behalf or on behalf of Owner, any contract with a Contractor (including any
contract relating to the design, construction, redevelopment, or leasing of the
Property, the Hotel or any portion thereof), other than as permitted by
Section 3.02(f), or any purchase and sale agreement for the sale or leasing of
any portion of the Property or the Hotel;

(d) borrow money or execute any promissory note, evidence of indebtedness,
guaranty or the like in the name of or on behalf of Owner;

 

28



--------------------------------------------------------------------------------

(e) modify the Project Budget, including reallocating costs between or among
line items;

(f) modify the Construction Documents or the Project Improvement Plans;

(g) modify the Project Schedule (other than change in sequence) if such
modification would change the date of substantial completion of the Project;

(h) adjust, settle or compromise claims against, or on behalf of, Owner, or
bring litigation on behalf of Owner or otherwise institute legal proceedings
with respect to the Project if the same exceed $50,000;

(i) take any other actions in conflict with express instructions from Owner,
provided such instructions are not contrary to the terms of this Agreement or
Applicable Laws;

(j) commit Owner to any particular zoning, variance, map approval, entitlement,
permit or other governmental approval or any payments or obligations (including
concessions by, or conditions or restrictions on, Owner or the Project) in
connection therewith;

(k) consent to any condemnation award or participate in any condemnation
proceeding relating to the Property or Hotel; or

(l) employ legal counsel on behalf of Owner or the Project except as
contemplated by the Project Budget or otherwise approved or requested by Owner.
Owner hereby approves the hiring of Lionel Sawyer & Collins for entitlement
work.

Section 3.09. Employees and Project Staffing. (a) Manager shall manage the
Project through an office at the Hotel and through Manager’s existing office in
Los Angeles, California. At all times during redevelopment and construction of
the Property and Hotel, Manager shall provide a competent, qualified and
experienced staff, as may be reasonably required to perform its duties hereunder
with due diligence and to monitor the timely completion of the Project. Manager
shall also make available to Owner the benefit of the experience and services of
sufficient members of Manager’s organization to perform the services hereunder
in a diligent and careful manner and in accordance with this Agreement,
including but not limited to the employees described in Exhibit G attached
hereto (“Manager’s Employees”). Manager shall have the Manager’s Employees visit
the Project with sufficient frequency so that Manager may perform its duties
hereunder in a diligent and timely manner and to ensure that the Project is
properly monitored. If the cost and expense of providing the Manager’s Employees
and other staff required under this Section or the cost and expense of any
travel incidental to the performance of their duties hereunder exceeds the

 

29



--------------------------------------------------------------------------------

Project Administration Cap, Manager shall solely be responsible for paying the
amount of any such excess. If Manager desires to replace any of Manager’s
Employees or the Project employees, a qualified replacement in the sole and
reasonable discretion of Manager shall be obtained if, in the reasonable
judgment of Manager the services for which such individual was employed continue
to be required for the Project; notwithstanding the foregoing Owner shall have
the right to approve the employment of the Controller, the Senior Designer, the
Senior Construction Employee and the Senior Furniture Fixture and Equipment
Employee, if any, or any employee of similar senior management responsibility,
but with a different title.

(b) The Project staff shall include a Project Supervisor with at least ten
(10) years’ experience in development management (the “Project Supervisor”). The
Project Supervisor shall be directly charged with the monitoring of the
planning, design, redevelopment and construction of the Property and the Hotel
and shall devote sufficient working time to monitoring the planning, design,
redevelopment and construction of the Property and the Hotel. If either Manager
or Owner desires to replace such Project Supervisor, an adequate, qualified
replacement whose selection is reasonably approved by Owner and Manager shall be
obtained (if the services for which such individual was responsible continue to
be required hereunder). If such Project Supervisor for any reason fails to
perform his or her duties for a period longer than three (3) days, or if such
Project Supervisor resigns without notice, dies, or is disabled for a period
longer than three (3) days, and if in each case the services for which such
individual was responsible continue to be required hereunder, Manager shall as
soon as practically feasible secure an adequate, qualified replacement for such
Project Supervisor whose selection shall be subject to the reasonable approval
of Owner. Subject to the foregoing, Manager and Owner agree that the Project
Supervisor shall be Joe Faust.

(c) Subject to the Project Plan and Project Budget, all matters pertaining to
the employment, supervision, compensation, benefits, payment of taxes, promotion
and discharge of Manager’s Employees and the Project employees shall be the
responsibility of, and shall be vested solely with Manager, and Owner shall not
have any rights or obligations with respect thereto except for Owner’s right to
require compliance with this Section 3.09 and Owner’s obligation to reimburse
Manager for all compensation, benefits and payment of taxes of the Manager’s
Employees and the Project employees in accordance with the Project Plan and
Project Budget up to the Project Administration Cap. All personnel assigned to
or used in connection with the Project pursuant to this Agreement will be
Manager’s and not Owner’s employees. Manager shall comply with Applicable Laws
relating to such personnel.

Section 3.10. Limitation of Manager’s Liability. Owner agrees to look solely to
Manager and Manager’s assets for enforcement of Manager’s obligations and
liabilities under this Agreement, and agrees that neither any affiliate, member,

 

30



--------------------------------------------------------------------------------

manager, officer, employee or agent of Manager, nor any of their respective
members, managers, officers, directors, shareholders, constituent partners,
employees or agents, shall have any liability to Owner therefor other than on
account of Manager’s gross negligence or willful misconduct. Manager shall have
no liability to Owner for any consequential, incidental or special damages
resulting from Manager’s performance or failure to perform its obligations under
this Agreement in an amount in excess of the Management Fees and Marketing Feeds
paid to Manager hereunder. Manager does not warrant or guarantee the quality of
the Project Contractors’ services and shall not have liability for such services
except for performance of Manager’s services as set forth in this Agreement.

Section 3.11. Use Of Affiliates. Owner acknowledges and agrees that in
performing its obligations under this Agreement, Manager may from time to time
use the services of one or more of its Affiliates; provided, however, that
(a) Manager shall be responsible to Owner for its Affiliate’s performance,
(b) Owner shall not pay more for the Affiliate’s services and expenses than
Manager would have been entitled to receive under this Agreement had Manager
performed the services, and (c) Manager shall fully disclose such affiliation to
Owner and Manager shall obtain the prior written approval of Owner for any
agreement for such Affiliates services involving payment of more than $10,000
per year.

ARTICLE 4

OWNER’S RESPONSIBILITIES

Section 4.01. Scope of Owner Responsibilities. As provided in this Agreement,
Owner shall be responsible for, among other things, reviewing and approving the
Project Program, Project Plan, Project Budget and the Project Schedule (in each
case, including updates thereof), approving the design of the Project, approving
the selection of Contractors, approving certain specified contracts with
Contractors, change orders, Contractor applications for payment, and making
adequate deposits into the Operating Trust Account. Except as otherwise
expressly provided herein, Owner, not Manager, will be the contracting party on
all Construction Documents and all contracts with Contractors.

Section 4.02. Owner’s Representative. Owner will designate a representative
authorized to act on Owner’s behalf with respect to the Project (“Owner’s
Representative”), who will be generally available during reasonable business
hours. Manager shall be entitled to rely on any approval, request or action
given or taken by such Owner’s Representative. Owner will cause Owner’s
Representative to respond to Manager’s request that it review documentation or
render decisions promptly in order to avoid unreasonable delay. Until Owner
notifies Manager otherwise in writing, Owner’s Representative shall be Robert
Shinn, or if he is not available, Daniel Webster.

 

31



--------------------------------------------------------------------------------

Section 4.03. Consent and Cooperation. Except as expressly provided herein,
whenever Owner’s approval or consent is required, such approval or consent may
be withheld or given in Owner’s sole and absolute discretion. Owner shall use
reasonable efforts to give Manager its approval or disapproval within five
(5) Business Days of Manager’s written request. Owner and Manager shall each
cooperate with the other and take such actions as are reasonably necessary and
are consistent with the performance of its obligations hereunder in order to
achieve the completion of the Project in accordance with this Agreement.

Section 4.04. Conditions to Manager’s Performance. Manager’s performance of its
duties hereunder shall be conditioned upon Owner fulfilling its obligations
under this Agreement to provide any funding reasonably required for the
performance of such duties (including any compensation due Manager hereunder)
and Owner granting any consent or approval reasonably required for the
performance of such duties.

Section 4.05. Limitation of Owner’s Liability. Manager agrees to look solely to
Owner’s equity in the Property for enforcement of Owner’s obligations and
liabilities under this Agreement, and agrees that neither any affiliate, member,
manager, officer, employee or agent of Owner, nor any of their respective
members, managers, officers, directors, shareholders, constituent partners,
employees or agents, shall have any liability to Manager therefor.

ARTICLE 5

FEES AND EXPENSES

Section 5.01. Management Fee. (a) Subject to Article 8, Owner shall pay to
Manager, according to the terms of this Section 5.01, a fee (the “Management
Fee”), equal to $9,873,000 in consideration of the Management Services provided
by Manager hereunder.

(b) If the Owner shall revise the Project Program and Project Schedule to
materially increase the scope of the Project, the Management Fee shall be
increased by an amount equal to two percent (2%) of the Development Costs
incurred by Owner by reason of such change in scope. “Materially increase the
scope of the Project” shall mean a material change in the work described in the
Project Program which is (i) initiated by the Owner, (ii) outside the ordinary
and customary basis for delay in projects of a similar scope as the Project
Program and (iii) not the result of an act or omission of the Manager.

(c) From and after the Effective Date until the end of the Construction Period,
Owner shall pay monthly installments of the Management Fee to Manager in
arrears. Each of the first nine monthly installments of the Management Fee
payable hereunder shall be $272,444. The remaining monthly installments of the
Management Fee payable hereunder shall be $371,050 (which shall result in

 

32



--------------------------------------------------------------------------------

payment in full of the Management Fee upon the expiration of the Construction
Period currently contemplated by the Project Program and Project Schedule);
provided, however, that if the Owner shall revise the Project Program and
Project Schedule to alter the length of the Construction Period, then the amount
of the monthly installments of Management Fee payable hereunder shall be
adjusted so that the then unpaid portion of the Management Fee shall be payable
in equal monthly installments over the remaining portion of the Construction
Period provided for in the revised Project Schedule. Any adjustments to the
Management Fee pursuant to Section 5.01(b) shall be made as of the date of
commencement of the work contemplated by the change to the Project Program and
shall be reflected in the books and records of the Project as a fixed fee amount
payable in equal monthly installments over the remaining portion of the
Construction Period provided for in the revised Project Schedule.

(d) The provisions of this Section 5.01 shall survive the expiration or any
termination of this Agreement; provided, that no Management Fees shall be
payable hereunder following any such expiration or termination, except in
accordance with Section 8.05.

Section 5.02. Marketing Fee.

(a) Subject to Article 8, Owner shall pay to Manager, according to the terms of
this Section 5.02, a fee (the “Marketing Fee”), equal to $1,000,000 on account
of the Marketing Services.

(b) From and after the date that Owner issues the Notice to Proceed until the
end of the Construction Period, Owner shall pay monthly installments of the
Marketing Fee to Manager in arrears. Each of the first nine monthly installments
of the Marketing Fee payable hereunder shall be $27,556. The remaining
installments of the Marketing Fee payable hereunder shall be $37,600 (which
shall result in payment in full of the Marketing Fee upon the expiration of the
Construction Period currently contemplated by the Project Program and Project
Schedule); provided, however, that if the Owner shall revise the Project Program
and Project Schedule to alter the length of the Construction Period, then the
amount of the monthly installments of Marketing Fee payable hereunder shall be
adjusted so that the then unpaid portion of the Marketing Fee shall be payable
in equal monthly installments over the remaining portion of the Construction
Period provided for in the revised Project Schedule.

(c) The provisions of this Section 5.02 shall survive the expiration or any
termination of this Agreement; provided, that no Marketing Fees shall be payable
hereunder following any such expiration or termination, except in accordance
with Section 8.05.

Section 5.03. No Other Compensation. Except for the Management Fee, the
Marketing Fee, and any reimbursements for expenses provided in the Project
Budget, Manager shall not be entitled to any compensation, fees, reimbursement
or other payment for its services under this Agreement.

 

33



--------------------------------------------------------------------------------

Section 5.04. Fee Acknowledgement and Waiver. Manager hereby acknowledges that
each of the following have been paid to Manager by Owner prior to the Effective
Date: (i) all monthly installments of the Management Fee due and owing under the
Original Development Management Agreement, and (ii) any and all other fees
contemplated under the Original Development Management Agreement that accrued
prior to the Effective Date. Manager hereby waives any and all rights to claim
payment of any such fees.

ARTICLE 6

INDEMNIFICATION

Section 6.01. Indemnification of Manager. Owner agrees to indemnify, defend,
protect and hold harmless Manager and the Manager Parties (as defined below)
from and against any suit, demand, claim, cause of action, loss, damage, injury,
cost, liability or expense, including investigation costs and attorneys’,
consultants’ and expert witness fees (collectively a “Claim”) that arises, or is
alleged to have arisen, from (a) the failure of Owner to fulfill any of its
obligations under this Agreement as and when required and (b) any event, loss,
accident, injury or damage occurring in or about the Property, including loss
arising out of any Hazardous Material or Waste existing at the Property.
Notwithstanding the previous sentence, Owner shall not be required to indemnify,
defend, protect or hold harmless Manager from any Claim to the extent such Claim
arises from any acts or omissions of Manager or Manager’s officers, directors,
partners, shareholders, managers, members, agents, employees, representatives
and contractors (collectively with Manager, the “Manager Parties”) that
(x) constitute gross negligence, bad faith, willful misconduct,
misrepresentation or fraud, (y) constitute a material breach of this Agreement
or are outside the scope of Manager’s authority pursuant to this Agreement, or
(z) are otherwise covered by Manager’s indemnification of the Owner Parties
pursuant to Section 6.02.

Section 6.02. Indemnification of Owner Parties. Manager hereby agrees to
indemnify, defend, protect and hold harmless Owner and each of Owner’s officers,
directors, partners, shareholders, managers, members, agents, employees and
representatives (collectively with Owner, the “Owner Parties”) from and against
any Claim to the extent such Claim arises from the acts or omissions of Manager
or any Manager Parties that (a) constitute gross negligence, bad faith, willful
misconduct, misrepresentation or fraud, or (b) constitute a material breach of
this Agreement or are outside the scope of Manager’s authority under this
Agreement, or (c) constitute a material violation of Applicable Laws as a result
of the negligence, bad faith or willful misconduct of Manager or any Manager

 

34



--------------------------------------------------------------------------------

Parties. The foregoing indemnity shall not apply to the extent any Claims are
caused by the gross negligence or willful misconduct of Owner or any Owner
Parties. Manager shall require all contracts with Contractors to include an
indemnity provision that is the same as, or more favorable than, the indemnity
provision contained in this Section 6.02 in favor of Owner and Manager.

Section 6.03. Survival; Defense of Claims. All of the indemnification
obligations under this Article shall survive termination or expiration of this
Agreement, regardless of cause. The indemnifying party shall have the right to
conduct and control the defense of any Claim for which it is providing
indemnification by counsel it selects. The party being indemnified shall
cooperate fully in the defense of the Claim and shall provide access to all
information, documents and witnesses pertinent to the Claim that are under its
control.

ARTICLE 7

INSURANCE

Section 7.01. Owner’s Insurance. Owner shall obtain and maintain at all times
during the term of this Agreement commercial general liability insurance and
property insurance with respect to the Project. The property insurance shall
cover the full replacement cost of the Project on an “all risk” or “special
form” basis, and shall cover builder’s risk as well as completed building
exposures. Such liability insurance shall be written on an “occurrence form”
basis and in such amounts as Owner may reasonably determine from time to time,
but in no case less than $5,000,000 per occurrence and annual aggregate. All
policies for such liability insurance shall include blanket contractual
liability coverage, independent contractors coverage, broad form property damage
including coverage for explosion, collapse and underground hazards, personal
injury and advertising insurance coverage, and products and completed operations
coverage and a cross-liability or separation of insureds provision that provides
that the insurance applies separately to each insured against whom a claim is
filed and that the policies do not exclude coverage for claims or suits by one
insured against the other. All such liability policies shall name Manager and
Stockbridge as an additional insureds. Owner may but is not obligated to provide
this coverage by adding the Project to an existing or newly placed blanket
policy that may cover other properties owned by Stockbridge or its affiliates;
provided, however, in all other respects each of such policies shall comply with
the provisions of this Section 7.01. Owner agrees to keep products and completed
operations coverage in effect for a period of ten (10) years after the Project
is placed in service.

Section 7.02. Manager’s Insurance. Manager shall obtain and maintain, at all
times during the term of this Agreement, worker’s compensation insurance
covering all of its employees performing services with regard to the Project, as

 

35



--------------------------------------------------------------------------------

required by Nevada law, employers’ liability insurance of not less than
$1,000,000 each accident for bodily injury by accident or $1,000,000 each
employee for bodily injury by disease, commercial general liability insurance
with limits of at least $1,000,000 per occurrence and $2,000,000 aggregate
liability, business auto liability with a minimum limit of $2,000,000, and
professional errors and omissions insurance with a per occurrence limit of not
less than $1,000,000. All such liability policies shall name Owner and
Stockbridge as additional insureds.

Section 7.03. Insurance Requirements. All insurance policies obtained pursuant
to this Article 7 shall be issued by companies authorized to do business in the
State of Nevada with a Policyholder Alphabetic Category Rating of not less than
“A-.” and a Financial Size Category Rating of not less than “VIII” according to
the latest edition of Bests Key Rating Guide; provided, however, that if
insurance policies cannot be obtained with commercially reasonable efforts from
companies with such Policyholder Alphabetic Category Rating and such Financial
Size Category Rating, without exceeding amounts allocated for insurance premiums
in the Project Budget, such insurance policies shall be obtained from companies
with the next best category rating that can be obtained with commercially
reasonable efforts and in accordance with the Project Budget. Deductibles under
Manager’s insurance shall not exceed commercially reasonable amounts and shall
be the sole responsibility of Manager. Each party shall with respect to the
insurance coverage required to be carried by it deliver certificates of such
insurance evidencing the required insurance coverages to the other party within
ten (10) days after the date of this Agreement and within ten (10) days prior to
the expiration of any policy. Each policy shall state that it shall not be
canceled, amended or reduced without thirty (30) days prior notice to both
parties and it shall not be invalidated or reduced by any act of the either
party or their affiliates or employees. Manager’s commercial general liability
insurance shall be primary with respect to any commercial general liability
insurance maintained by Owner.

ARTICLE 8

TERM AND TERMINATION

Section 8.01. Commencement and Expiration. This Agreement shall commence on the
date hereof and shall expire (unless earlier terminated as provided herein) at
the end of the Construction Period.

Section 8.02. Owner’s Right to Terminate. Without limiting Owner’s other rights
and remedies hereunder and at law, Owner shall have the right to terminate this
Agreement upon notice to Manager if (a) Owner elects to sell the Project or to
not proceed with the Project prior to commencement of the Construction Period
(in which case such notice shall be at least thirty (30) days

 

36



--------------------------------------------------------------------------------

prior to termination of this Agreement) or (b) any of the following events,
which events shall constitute cause for termination by Owner hereunder
(“Cause”), shall occur:

(i) Stockbridge has acquired the entirety of the membership interest of SBE Las
Vegas Holdings I, LLC pursuant to Section 16.06 of the Operating Agreement of
Owner;

(ii) there occurs a material breach of this Agreement by Manager and, if such
breach is curable by Manager, such breach persists for more than thirty
(30) days from the date of such breach unless such breach cannot be cured within
thirty (30) days and Manager fails to diligently prosecute to completion such a
cure within 90 days;

(iii) Manager commits an Act of Insolvency;

(iv) Manager is grossly negligent in its performance hereunder or engages in
fraud, bad faith or willful misconduct hereunder;

(v) Manager suspends or discontinues business under this Agreement without the
prior approval of Owner (other than as a result of a Force Majeure Event) and
fails to recommence business within three (3) Business Days after receipt of
written notice from Owner;

(vi) at any time (x) SBE Las Vegas Holdings I, LLC and its principals and
employees do not devote such time, effort and skill to the Project as is
reasonably necessary to fulfill their responsibilities and duties under
Section 8.08(b) or (c) of the Operating Agreement of Owner, or (y) there is a
Removal Event under Section 8.05 thereof.

(vii) the Project Supervisor designated under this Agreement becomes unavailable
to work on the Project and no substitute personnel reasonably satisfactory to
Owner is provided by Manager pursuant to Section 3.09(b) within forty (40) days
of such Project Supervisor becoming unavailable;

(viii) subject to Manager’s rights under Section 9.05 and Section 9.06, Manager
assigns, directly or indirectly, voluntarily or by operation of law, any of its
rights or obligations under this Agreement without the prior consent of Owner;
or

(ix) due to failure of Manager to perform its obligations hereunder, the sum of
Development Costs that have been paid or incurred, plus the remaining
Development Costs that Owner or Manager anticipates in good faith will be
incurred, exceeds one hundred percent (100%) of the aggregate costs set forth in
the initial Project Budget, inclusive of the

 

37



--------------------------------------------------------------------------------

contingency and excluding any excess attributable to Force Majeure Events or
upgrades or other changes required, requested or approved by Owner.

Section 8.03. Manager’s Right to Terminate. Manager shall have the right to
terminate this Agreement upon notice to Owner if any of the following events
shall occur:

(i) there occurs a material breach of this Agreement by Owner and, if such
breach is curable by Owner, such breach persists for more than thirty (30) days
from the date of such breach unless such breach cannot be cured within thirty
(30) days and Owner fails to diligently prosecute to completion such a cure
within ninety (90) days;

(ii) Owner commits an Act of Insolvency; or

(iii) subject to Section 8.04, the Project is suspended as provided in
Section 8.04.

Section 8.04. Project Suspension.

(a) Owner may temporarily suspend the Project if, in the reasonable business
judgment of Owner, such suspension is necessary. Upon determining that the
Project should be suspended, Owner shall deliver a notice to Manager specifying
that the Project will be suspended (a “Suspension Notice”). Upon receipt of a
Suspension Notice, Manager shall have thirty (30) days to cease all work on the
Project and wind down the current redevelopment and construction on the Property
and the Hotel in an orderly fashion. Owner shall pay all installments of the
Management Fee and Marketing Fee due Manager through such thirty (30) day
period. For any period following such thirty (30) days (the “Suspension
Period”), Manager shall not recommence its services hereunder until instructed
by Owner, and Owner shall not pay any installments of the Management Fee or
Marketing Fee. During the thirty (30) day period following receipt of a
Suspension Notice, and thereafter if requested by Owner, Manager agrees to
retain the Project Supervisor then assigned to the Project (to the extent
reasonably available to Manager) and such other employees as are approved by
Owner after consultation with Manager (collectively, the “Suspension Period
Employees”); provided that, in consideration of Manager’s services during the
Suspension Period, Owner shall pay Manager a suspension fee (the “Suspension
Fee”) of $200,000 per month in arrears for each month of the Suspension Period.
The Suspension Fee shall be pro rated on a daily basis for any partial month
during the Suspension Period. Upon receipt of a notice from Owner to recommence
work, Manager shall use reasonable efforts to assemble such other project
personnel (including the Project Supervisor if not currently retained) as are
necessary to continue the Project in accordance with this Agreement within
thirty (30) days of such receipt with an appropriate Project Schedule
adjustment.

 

38



--------------------------------------------------------------------------------

In addition, upon such recommencement, (i) Owner shall recommence payment of
installments of the Management Fee and the Marketing Fee (adjusted, in each
case, so that the then unpaid portion of Management Fee and Marketing Fee shall
be payable in equal monthly installments over the remaining portion of the
Construction Period provided for in the revised Project Schedule) and (ii) the
Project Budget shall be adjusted to reflect the addition of amounts paid to
Manager for the Suspension Fee, so that no previously budgeted amounts shall be
allocated to the Suspension Fee. Notwithstanding anything herein to the
contrary, if any Suspension Period(s) last(s) longer than six (6) months in the
aggregate, or if Owner elects to suspend the Project more than two (2) times
after the date hereof, Manager may terminate this Agreement in accordance with
Section 8.03 above and Section 8.05.

Section 8.05. Management Fees and Marketing Fees Upon Termination. Upon early
termination of this Agreement pursuant to Section 8.02 or Section 8.03, Manager
shall be entitled to receive (i) any unpaid Management Fees and Marketing Fees
that have accrued through the termination date and (ii) reimbursable expenses
incurred by Manager as provided in the Project Budget for Project administration
and the severance obligations of Manager in respect of Manager’s Employees and
expenses in respect of other obligations of Manager reasonably related to such
termination, which are reasonably approved by Owner to the extent Manager has,
in each such case, taken reasonable steps to mitigate such obligations;
provided, however, that if this Agreement is terminated for Cause under
Section 8.02, Owner shall have the right to offset against and deduct from all
sums due Manager all damages, losses, costs and expenses (including reasonable
attorneys’ fees) incurred by Owner as a result of Manager’s default or failure
to fulfill its obligations hereunder, and any fees overpaid to Manager.
Following delivery of any notice of termination, Manager will perform all of its
obligations hereunder through the date of termination in good faith, as directed
by Owner, and will cooperate fully with Owner in taking all necessary or
appropriate steps to effectuate the orderly transfer of management and
redevelopment functions to Owner or to any third parties designated by Owner.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Ownership of Information and Materials. Manager shall, upon the
end of the term of this Agreement, or any sooner termination of this Agreement,
deliver to Owner all written and electronically stored data and information
generated by or for Manager in connection with the Project, or supplied to
Manager by Owner or the contractors or agents of Owner, including the materials
described in Section 3.05(a), all drawings, plans, specifications, books,
records, contracts and agreements, and other documents in its possession
relating to Manager’s services for the Project. Manager may retain copies of the

 

39



--------------------------------------------------------------------------------

same. Owner shall have the right to use the same without further compensation to
Manager. Such data and information, and all such documents, shall at all times
be the property of Owner.

Section 9.02. Taxes and Contributions. Manager assumes full and exclusive
responsibility and liability for withholding and paying, as may be required by
Applicable Laws, all federal, state and local taxes and contributions with
respect to, assessed against, or measured by Manager’s earnings hereunder, and
any and all other taxes and contributions applicable to its services for which
Manager may be responsible under Applicable Laws. Manager shall make all returns
and/or reports required in connection with Applicable Laws, taxes, contributions
and benefits.

Section 9.03. Licenses. Manager shall, at its own expense, obtain and maintain
such licenses as may be required for the performance by Manager of the
Management Services.

Section 9.04. Notices. Any notices or other communications required or permitted
hereby shall be deemed to be sufficiently given if in writing and mailed by
registered or certified mail, postage prepaid, at a post office regularly
maintained by the United States Postal Service, or by telegram with a copy
promptly sent by mail, as aforesaid, or by depositing with any reputable
delivery service, with shipping charges prepaid, to the following addresses, or
by telecopy to the numbers set forth below:

 

Owner: Stockbridge/SBE Holdings, LLC c/o Stockbridge Real Estate Partners II,
LLC 4 Embarcadero Center, Suite 3300 San Francisco, CA 94111 Attention: Terrence
E. Fancher Facsimile: (415) 658-3444 with a copy to: Robert Shinn 1420 Elizabeth
Drive Winter Park, FL 32789 Facsimile: (407) 645-2831 and: Davis Polk & Wardwell
450 Lexington Avenue New York, NY 10017 Attention: Thomas Patrick Dore, Jr.
Facsimile: 212-701-5136

 

40



--------------------------------------------------------------------------------

Manager: SBE Las Vegas Redevelopment I, LLC c/o SBE Entertainment Group 8000
Beverly Blvd. Los Angeles, CA 90048 Attention: Joe Faust Vice President of
Development Facsimile: (323) 655-8001 with a copy to: SBE Entertainment Group
1801 Century Park West, Fifth Floor. Los Angeles, CA 90067 Attention: Andrew M.
Winograd, General Counsel Facsimile: (310) 229-9109 and: Paul Hastings Janofsky
& Walker LLP 515 South Flower Street Los Angeles, CA 90071 Attention: Rick S.
Kirkbride, Esq. Facsimile: (213) 996-3213

Section 9.05. Assignment. (a) Except as expressly permitted or contemplated by
this Agreement, neither party (i) may sell, assign, give, hypothecate, pledge,
encumber or otherwise transfer (“Transfer”) all or any of its rights or delegate
any of its duties under this Agreement, whether directly or indirectly, or in
violation of any Gaming Laws, or (ii) permit any direct or indirect ownership
interest in such party to be Transferred, in either case, without the written
consent of the other party (which may be withheld or granted in the sole
discretion of the other party); provided, however, that this provision will not
apply to any direct or indirect Transfer of an ownership interest in Owner.

(b) To the fullest extent permitted by law, any Transfer by a party in
contravention of this Section 9.05 shall be null and void.

Section 9.06. Permitted Transfer of Interests. The following Transfers shall be
permitted provided that such Transfers do not result in the violation of any
Gaming Laws (each, a “Permitted Transfer”):

(a) Owner, from time to time and in its sole discretion, without the consent of
Manager, may Transfer its interest in whole or part to (i) any Controlled
Affiliate, (ii) any investment group consisting primarily of employees of
Stockbridge or a Stockbridge Entity, (iii) a Stockbridge Entity, (iv) any
investment fund sponsored and controlled by Stockbridge or a Stockbridge Entity,

 

41



--------------------------------------------------------------------------------

(v) any Person as part of a direct or indirect transfer of ownership or control
of Stockbridge or a Stockbridge Entity, or (vi) any entity sponsored (on a
principal basis) by any Stockbridge Affiliate, provided such transferee agrees
to be bound by all the terms, conditions, and provisions of this Agreement
(including the provisions of this Article 9).

(b) Owner shall have the right to assign to any Mortgagee all of Owner’s right,
title, and interest in this Agreement as collateral security for any loan
secured by a Mortgage on the Property; provided, however, that Manager may
terminate this Agreement on at least thirty (30) days written notice upon any
foreclosure of mortgage, deed in lieu of foreclosure, appointment of a receiver
or other transfer in connection with such Mortgage, unless Manager and such
Mortgagee agree in writing to a greater number of days for such notice (it being
understood that Mortgagee and Owner may agree upon other termination rights upon
any such event).

(c) Manager, from time to time and in its sole discretion, without the consent
of Owner, may Transfer its interest in whole, but not in part, to any Controlled
Affiliate, provided such transferee agrees to be bound by all the terms,
conditions and provisions of this Agreement (including the provisions of this
Article 9). In addition, (i) Manager, from time to time and in its sole
discretion, without the consent of Owner, may permit a Transfer of an ownership
interest in Manager to a Controlled Affiliate of Sam Nazarian, (ii) Manager, and
each of the members and/or beneficiaries of Manager, from time to time and in
their sole discretion, without the consent of Owner, may Transfer any or all of
such Person’s direct or indirect economic interest in the Agreement, by inter
vivos gift or by testamentary transfer to any spouse, parent, sibling, in-law,
child or grandchild of such Person, or to a trust for the benefit of such Person
or such spouse, parent, sibling, in-law, child or grandchild of such Person and
(iii) Manager, and each of the members and/or beneficiaries of Manager, from
time to time and in their sole discretion, without the consent of Owner, may
Transfer, a direct or indirect non-controlling interest in Manager to any Person
who is not engaged in, and as a condition of such Transfer agrees that he will
not engage in, the activities that Manager is prohibited from participating in
pursuant to Section 8.08 of the Operating Agreement of Owner; provided, however,
that after any such Transfer, a controlling interest in Manager shall continue
to be held by Sam Nazarian. For purposes of this Section 9.06(c), “controlling
interest” means (i) in the case of a general partnership or limited partnership,
the direct or indirect ownership of the sole general partner interest and more
than 50% of the total value of the general and limited partnership interests
taken as a whole, (ii) in the case of a limited liability company, the direct or
indirect ownership of the sole managing member interest (or otherwise
controlling, together with any of its appointees but excluding any independent
managers, the management of such limited liability company) and more than 50% of
the total value of the membership interests taken as a whole, (iii) in the case
of a corporation,

 

42



--------------------------------------------------------------------------------

ownership of more than 50% (by vote or value) of the outstanding stock of such
corporation and the right to control the election of a majority of the board of
directors.

(d) Any Permitted Transfer shall not relieve the transferor of any of its
obligations prior to such Transfer.

Section 9.07. Covenant of Further Assurances. The parties hereby agree to
execute such other documents and perform such other acts as may be necessary or
desirable to carry out the purposes of this Agreement.

Section 9.08. Entire Agreement. This document represents the final, entire and
complete agreement between the parties with respect to the subject matter hereof
and supersedes all other prior or contemporaneous agreements, communications or
representations, whether oral or written, express or implied. The parties
acknowledge and agree that they may not and are not relying on any
representation, promise, inducement, or other statement, whether oral or written
and by whomever made, that is not contained expressly in this Agreement.

Section 9.09. Modification. Except as specified herein, no provision of this
Agreement shall be modified, waived or terminated, except by an instrument
signed by the party against whom such modification, waiver or termination is to
be enforced.

Section 9.10. No Waiver. No consent or waiver by either party to or of any
breach or nonperformance of any representation, condition, covenant or warranty
shall be enforceable unless in a writing signed by the party entitled to enforce
performance and such signed consent or waiver shall not be construed as a
consent to or waiver of any other breach or nonperformance of the same or any
other representation, condition, covenant, or warranty.

Section 9.11. Severability. If any term, covenant, condition, provision or
agreement herein contained is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the fact that such term,
covenant, condition, provision or agreement is invalid, void or otherwise
unenforceable shall in no way affect the validity or enforceability of any other
term, covenant, condition, provision or agreement herein contained.

Section 9.12. Time of the Essence. Time is of the essence as to this Agreement.

Section 9.13. Governing Law. The interpretation, enforcement and performance of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to any conflict of law principals.

 

43



--------------------------------------------------------------------------------

Section 9.14. Interpretation. Owner and Manager acknowledge each to the other
that both they and their counsel have reviewed and revised this Agreement and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments or Exhibits hereto.

Section 9.15. Force Majeure. If either party is delayed, interrupted or
prevented from performing any of its obligations under this Agreement, excluding
all obligations that may be satisfied by the payment of money, and such delay,
interruption or prevention is due to fire, act of God, civil insurrection,
governmental act or failure to act, labor dispute, unanticipated unavailability
of materials or any other cause outside the reasonable control of a party to
this Agreement (a “Force Majeure Event”) then, provided notice of such event and
the effect on the party’s performance is given to the other party within five
(5) business days of the party’s discovery of the event, the time for
performance of the affected obligations of that party shall be extended for a
period equivalent to the period of such delay, interruption or prevention.

Section 9.16. Third Parties. This Agreement is entered into for the sole benefit
of Owner and Manager and their respective successors and permitted assigns, and
no other party shall have any right of action under or rights or remedies by
reason of this Agreement.

Section 9.17. Successors and Assigns. All terms of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by, the parties hereto
and their respective legal representatives, successors and permitted assigns and
all references herein to “Owner” and “Manager” shall include the respective
successors and permitted assigns of such parties.

Section 9.18. Compliance with Applicable Laws. Each party shall comply with all
Applicable Laws in the performance of all of their obligations under this
Agreement.

Section 9.19. Prevailing Party’s Expenses. The prevailing party in any
arbitration, litigation or other legal action or proceeding arising out of or
related to this Agreement shall be entitled to recover from the losing party all
reasonable fees, costs and expenses incurred by the prevailing party in
connection with such arbitration, litigation or other legal action or proceeding
(including any appeals and actions to enforce any arbitration awards and court
judgments), including reasonable fees, expenses and disbursements for attorneys,
experts and other third persons engaged in connection therewith. If a party
prevails on some, but not all, of its claims, such party shall be entitled to
recover an equitable amount of such fees, expenses and disbursements, as
determined by the applicable arbitrator(s) or court. All amounts recovered by
the prevailing party under this Section 9.19 shall be separate from, and in
addition to, any other amount included in any arbitration award or judgment
rendered in favor of such party.

 

44



--------------------------------------------------------------------------------

Section 9.20. Jurisdiction And Venue. Each party hereto irrevocably submits to
the jurisdiction of the courts of the State of Nevada in any litigation or other
legal action or proceeding, arising out of or relating to this Agreement or any
other dispute between the parties, and each party irrevocably agrees that all
claims in respect of any such litigation, action or proceeding must be brought
and/or defended in the courts of the State of Nevada, except with respect to
matters that are under the exclusive jurisdiction of the Federal Courts of the
United States, which shall be brought and/or defended in the Federal District
Court sitting in Las Vegas, Nevada. Each party agrees that service of process
for purposes of any such litigation, action or proceeding need not be personally
served or served within the State of Nevada, but may be served with the same
effect as if such party were served within the State of Nevada, by certified
mail or any other means permitted by Applicable Law addressed to such party at
the address set forth herein. Nothing in this Section 9.20 shall affect a
party’s rights to pursue any litigation or other legal action or proceeding in
any other appropriate jurisdiction, including any litigation, action or
proceeding brought by such party to enforce any judgment against the other party
entered by a State or Federal Court.

Section 9.21. Waiver of Jury Trial. TO THE EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAWS, THE PARTIES HERETO HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT, INCLUDING ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND THE PARTIES HEREBY AGREE
AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY. THIS SECTION SHALL SURVIVE THE CLOSING OR
TERMINATION OF THIS AGREEMENT.

 

45



--------------------------------------------------------------------------------

Section 9.22. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day and year first above written.

 

OWNER STOCKBRIDGE/SBE HOLDINGS, LLC, a Delaware limited liability company By:

/s/ Darren Drake

Name: Darren Drake Title: Authorized Person MANAGER SBE LAS VEGAS REDEVELOPMENT
I, LLC, a Nevada limited liability company By: SBE Entertainment Group, LLC, a
California limited liability company, its Manager By:

/s/ SAM NAZARIAN

Name: SAM NAZARIAN Title: MANAGER

[Signature Page to Amended and Restated Development Management Agreement]